Name: COMMISSION REGULATION (EC) No 111/97 of 22 January 1997 fixing the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: animal product;  foodstuff;  trade policy;  cooperation policy
 Date Published: nan

 23 . 1 . 97 EN Official Journal of the European Communities No L 20/21 COMMISSION REGULATION (EC) No 111/97 of 22 January 1997 fixing the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Commission Regu ­ lation (EC) No 1516/96 (2), and in particular Article 8 (3) thereof, Whereas Article 8 ( 1 ) of Regulation (EEC) No 2771 /75 provides that the difference between prices in interna ­ tional trade for the products listed in Article 1 ( 1 ) of that Regulation and prices within the Community may be covered by an export refund where these goods are exported in the form of goods listed in the Annex to that Regulation ; whereas Commission Regulation (EC) No 1222/94 of 30 May 1994 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (3), as last amended by Regulation (EC) No 229/96 (4), specifies the products for which a rate of refund should be fixed, to be applied where these products are exported in the form of goods listed in the Annex to Regulation (EEC) No 2771 /75; Whereas, in accordance Article 4 ( 1 ) of Regulation (EC) No 1222/94, the rate of the refund per 100 kilograms for each of the basic products in question must be fixed for a period of the same duration as that for which refunds are fixed for the same products exported unprocessed; Whereas Article 11 of the Agreement on Agriculture concluded under the Uruguay Round lays down that the export refund for a product contained in a good may not exceed the refund applicable to that product when exported without further processing; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 The rates of the refunds applicable to the basic products appearing in Annex A to Regulation (EC) No 1222/94 and listed in Article 1 ( 1 ) of Regulation (EEC) No 2771 /75, exported in the form of goods listed in the Annex I to Regulation (EEC) No 2771 /75, are hereby fixed as shown in the Annex hereto . Article 2 This Regulation shall enter into force on 23 January 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 January 1997. For the Commission Martin BANGEMANN Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 49. (2) OJ No L 189, 30 . 7. 1996, p. 99 . (3) OJ No L 136, 31 . 5. 1994, p. 5 . h) OJ No L 30 , 8 . 2. 1996, p. 24. No L 20/22 Hen I Official Journal of the European Communities 23 . 1 . 97 ANNEX to the Commission Regulation of 22 January 1997 fixing the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty (ECU/ 100 kg) CN code Description Destination C) Rate of refund 0407 00 Birds ' eggs , in shell , fresh , preserved or cooked:  Of poultry: 0407 00 30 Other: l a) On exportation of ovalbumin of CN codes 3502 11 90 and 3502 19 90 02 03 04 7,00 18,00 5,00 b) On exportation of other goods 01 5,00 0408 Birds ' eggs , not in shell and egg yolks , fresh , dried, cooked by steaming or by boiling in water, moulded, frozen or otherwise preserved, whether or not containing added sugar or other sweetening matter: - Egg yolks : 0408 1 1   Dried: I ex 0408 1 1 80    Suitable for human consumption : not sweetened 01 53,00 0408 19   Other:    Suitable for human consumption : ex 0408 19 81     Liquid : l not sweetened 01 24,00 ex 0408 19 89     Frozen: not sweetened  Other: 01 24,00 0408 91   Dried: l ex 0408 91 80    Suitable for human consumption : l not sweetened 01 41,00 0408 99   Other: l ex 0408 99 80    Suitable for human consumption : l not sweetened 01 10,50 (') The destinations are as follows: 01 Third countries, 02 Kuwait, Bahrain , Oman, Qatar, United Arab Emirates, Yemen, Hong Kong and Russia, 03 South Korea, Japan , Malaysia, Thailand, Taiwan , the Philippines and Egypt, 04 All destinations except Switzerland and those of 02 and 03 .